DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 9-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “a liquid portion of the cooling fluid the sump” appears to present grammatical errors; whereas it appears the assertion intends to assert a liquid portion of the cooling fluid disposed in the sump.  Regarding Claim 11; “at least one heat sink comprises at least one heat sink” only has a BRI of one heat sink and thus unless a plurality of heat sinks is properly asserted then “at least one heat sink” cannot properly further comprise “at least one heat sink”.  Regarding Claim 14; “first and second   The office hereby notes that “a coolant passage” is simply an interior portion of the vessel unless otherwise asserted as defined or limited by some structure; and thus the claim has not asserted any structure to distinguish a coolant passage from the sump or another coolant passage.  As such, ‘atleast one heat sink positioned in the coolant passage’ and ‘the heat sink having a surface external to the vessel’ cannot define separate passages unless structure is asserted to define the passages.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Suzuki 2011/0049976) in view of (Schmitz 2019/0131966).
Regarding Claim(s) 1, 14; Suzuki discloses a system comprising: a vessel (a system –as electric power converter 1001 including a vessel 1 defining a sealed container having an interior portion at a bottom thereof holding refrigerant and power semiconductors—para. 0033—as characterized by Fig.’s 1-2) having a cooling fluid (whereas the refrigerant having a liquid phase-3a, vapor phase refrigerant-3b, vapor bubbles 3c and/or a vapor-liquid boundary-3d—as set forth by para.’s 0033-0034) therein and comprising a sump (as further depicted by Fig.’s 2-4—wherein a sump is defined by a bottom interior space of the vessel below the heat sink and the power semiconductors) and a coolant passage(s) in fluid communication with the sump and configured to pass a portion of the cooling fluid evaporated from a liquid portion of the sump (as depicted by Fig.’s 2-4—whereas coolant passage(s) are defined atleast by space around heat sink(s) and between vertical wall(s) of the vessel configured to pass vapor bubbles 3c from the liquid phase defined by the sump at the bottom interior of the vessel); at least one power assembly in the vessel immersed in the liquid portion of the cooling fluid  (as depicted by Fig. 1—wherein capacitors, a control circuit and/or a drive circuit is disposed in the sump at the bottom interior of the vessel immersed in the coolant—para. 0037—wherein as depicted by Fig. 1 atleast in-part within the liquid phase 3a with vapor bubbles); at least one heat sink positioned in the coolant passage(s) (as already set forth) and having a first surface configured to be exposed to the evaporated portion of the cooling fluid as it passes through the coolant passage (as depicted by Fig. 4—whereas atleast one surface of the heat sink 21 in contact with a vapor bubble 3c; and/or atleast another heat sink/condenser-2 has atleast one surface exposed to the vapor-phase-3b); and at least one power semiconductor device mounted on the at least one heat sink (whereas IGBT-12 is mounted to 21b—as set forth by para. 0048).  Except, Suzuki does not explicitly disclose the drive circuit of the power assembly comprises magnetics.  However, Schmitz discloses a drive circuit that comprises magnetics, and thus it would have been obvious to one having ordinary skill Note: the claim does not distinguish over the prior art since the assertions do not structurally distinguish between the coolant passage, the sump etc. For example, in the absence of actual structural attributes comprised by the sump and passages to denote separation then the assertion may otherwise assert i.e. the magnetics assembly is located above the power semiconductor device; the heat sink and coolant passage is only defined above the sump or above the magnetics assembly; and/or the sump is only defined below the coolant passage and the heat sink etc.

Regarding Claim 2; Suzuki discloses the system of claim 1, wherein the at least one power semiconductor device is immersed in the cooling fluid (as already set forth—whereas 12 is disposed in the coolant—as further depicted by Fig.’s 2-4).  

Regarding Claim 3; Suzuki discloses the system of claim 1, wherein the at least one heat sink is configured to act as a condenser for the cooling fluid (wherein in the instance in which atleast one heat sink is a plurality then atleast one heat sink is condenser 2 for the cooling fluid—as set forth by para.’s 0034-0035).  

Regarding Claim 4; Suzuki discloses the system of claim 1, wherein the at least one heat sink has a surface in contact with air external to the vessel (as already set forth 
 
Regarding Claim 6; Suzuki discloses the system of claim 4, further comprising an air moving device configured to force an airflow across the at least one heat sink (as constituted by fan-4 on an outer surface of 2).  

Regarding Claim 7; Suzuki discloses the system of claim 6, wherein the air moving device comprises a fan (as already set forth).  

Regarding Claim 9; Suzuki discloses the system of claim 1, wherein the at least one heat sink is positioned above the sump and wherein the cooling fluid circulates by convection (whereas 21b is atleast in-part disposed above at least the bottom surface of the sump and configured to pass vapor bubbles then heat sink condenser-2 there-above exchanges heat with air).  

Regarding Claim 10; Suzuki discloses the system of claim 9, wherein the coolant passage comprises first and second coolant passages in fluid communication with the sump, and wherein the cooling fluid circulates from the sump, through the first and second coolant passages and back to the sump (as depicted by Fig. 4—whereas the passages defined by any of the heat sinks and the vessel are in fluid communication with the sump via the vapor bubbles, vapor phase and/or wherein the refrigerant is 

Regarding Claim 11; Suzuki discloses the system of claim 10, wherein the at least one heat sink comprises at least one heat sink positioned between the first and second coolant passages (as already set forth).  

Regarding Claim 12; Suzuki discloses the system of claim 1, wherein the cooling fluid is electrically insulating (perfluorocarbon--as set forth by para. 0031). 
 
Regarding Claim 13; Suzuki discloses the system of claim 1, wherein the vessel is sealed (as set forth by para.’s 0031-0033, and 0036).  

Regarding Claim 15; Suzuki discloses the system of claim 14, wherein the at least one power semiconductor device is positioned in at least one of the first and second coolant passages (as already set forth—whereas device(s) 21 are included in and/or defines the respective coolant passages—as depicted by Fig.’s 2, 3 or 4).  

Regarding Claim 16; Suzuki discloses the system of claim 14, wherein the at least one heat sink has a second surface in contact with air external to the vessel (as already set forth and depicted by Fig.’s 1 or 2—whereas in the instance that at one heat sink denotes at a plurality of heat sinks then heatsink condenser 2 is disposed in-part to the outside and exchanges heat therewith—as set forth by para. 0035).   
Regarding Claim 18; Suzuki discloses the system of claim 16, further comprising an air moving device configured to force an airflow across the at least one heat sink (as constituted by fan-4 on an outer surface of 2). 

Regarding Claim 19; Suzuki discloses the system of claim 14, wherein the cooling fluid is electrically insulating (perfluorocarbon--as set forth by para. 0031).  

Regarding Claim 20; Suzuki discloses the system of claim 14, wherein the vessel is sealed (as set forth by para.’s 0031-0033, and 0036).  

Allowable Subject Matter

Claims 5-7, are hereby deemed as allowed.

5.	Claim 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 17; Suzuki discloses the system of claim 16, wherein the at least one power semiconductor device is positioned on the second surface of the at least one heat sink external to the vessel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/COURTNEY L SMITH/Primary Examiner, Art Unit 2835